SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of June 26, 2003, be and it hereby is AFFIRMED.
The plaintiff-appellant Doris Cosme appeals from the June 26, 2003, judgment of the United States District Court for the Eastern District of New York (Edward R. Korman, Chief Judge) granting summary judgment to the defendant-appellee Elaine L. Chao, the Secretary of Labor (the “Secretary”), in her employment discrimination action, brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.
We review the district court’s grant of summary judgment de novo, construing the evidence in the light most favorable to the non-moving party. World Trade Ctr. Props., L.L.C. v. Hartford Fire Ins. Co., 345 F.3d 154, 165-66 (2d Cir.2003). Summary judgment is appropriate when “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed. R.Civ.P. 56(c). A fact is “material” for these purposes if it “might affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., All U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). An issue of fact is “genuine” if “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.
Viewing the evidence in the light most favorable to Cosme, as the district court and we are required to, the district court correctly granted summary judgment to the Secretary for the reasons set forth in the district court’s memorandum and order. A review of the record discloses that Cosme did not offer evidence to substantiate her claims of national origin, gender, or age discrimination. Her conelusory allegations alone did not raise a triable issue of fact.
*54For the foregoing reasons, the district court’s judgment is hereby AFFIRMED.